ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Sgroi Jr.(US 2020/0337708; “Sgroi”) is the most relevant prior art.
Sgroi discloses a backup member (68) with a plurality of transfer projections (90).
Sgroi discloses all of the claims subject matter except for a retainer positioned in the anvil housing adjacent the backup member, the retainer configured to retain the backup member in the initial longitudinal position, the retainer including an outer retainer segment defining an outer deformable region in general longitudinal alignment with the force transfer projections of the backup member, the outer deformable region configured to be engaged by the force transfer projections of the backup member and at least partially deform upon application of a predetermined longitudinal force to the backup member to permit the backup member to move to the advanced longitudinal position.
Regarding claim 12, Sgroi Jr.(US 2020/0337708; “Sgroi”) is the most relevant prior art.
Sgroi discloses a backup member (68) with a plurality of transfer projections (90).
Sgroi discloses all of the claims subject matter except for a retainer positioned in the anvil housing adjacent the backup member, the retainer configured to retain the backup member in the initial longitudinal position, the retainer including an outer retainer segment defining an outer deformable region in general longitudinal alignment with the force transfer projections of the backup member, the outer deformable region configured to be engaged by the force transfer projections of the backup member and at least partially deform upon application of a predetermined longitudinal force to the backup member to permit the backup member to move to the advanced longitudinal position.
Regarding claim 16, Williams et al (US 9,554,802; “Williams”) is the most relevant prior art. 
Williams discloses a frangible retainer (27).
Williams discloses all of the claimed subject matter except for a frangible inner retainer and a frangible outer retainer.
Regarding claim 24, Williams (US 2017/0020527) is the most relevant prior art.
Williams discloses a washer (125).
Williams discloses all of the claims subject matter except for a compliant washer.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731